                Case 2:20-cv-00708-RSM Document 21 Filed 06/29/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8       HAYDEN T. RENATO,                              CASE NO. C20-708 RSM

 9                    Plaintiff,                        ORDER GRANTING MOTION FOR
                                                        SERVICE OF COMPLAINT AND
10             v.                                       SUMMONSES BY U.S. MARSHAL

11       JOHN N. BEAULIEU, et al.,

12                    Defendants.

13

14            This matter is before the Court on Plaintiff’s Motion for Service of Complaint and

15   Summonses by U.S. Marshal. Dkt. #20.1 Plaintiff was previously granted leave to proceed in

16   forma pauperis. Dkt. #4. Plaintiff appears to have sought waivers of service from all defendants.

17   Dkt. #8. More recently, Plaintiff was issued summonses for the eight defendants that have not

18   filed waivers of service. Dkt. #18. Plaintiff now seeks assistance with service of the eight

19   remaining defendants. Dkt. #20. For the reasons below, the Court grants the motion.

20            Federal Rule of Civil Procedure 4(c)(3) provides:

21            At the plaintiff’s request, the court may order that service be made by a United
              States marshal or deputy marshal or by a person specially appointed by the court.
22
     1
       The Court notes that Plaintiff noted his motion for same day consideration as an ex parte motion.
23
     Even though several defendants have appeared, the Court finds it appropriate to consider the
     motion on an ex parte basis. The Court additionally does so to avoid further delays resulting
24
     from the global COVID-19 pandemic.

     ORDER – 1
              Case 2:20-cv-00708-RSM Document 21 Filed 06/29/20 Page 2 of 3



 1          The court must so order if the plaintiff is authorized to proceed in forma pauperis
            under 28 U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.
 2

 3   Rule 4 allows the Court to order service by the Marshal when requested and mandates it where

 4   plaintiff is proceeding in forma pauperis under 28 U.S.C. § 1915. The Court recognizes that

 5   Plaintiff has limited means and the Court should assist in the service of this matter and that

 6   Plaintiff has provided sufficient information to effect service of the summonses and complaint.

 7   Accordingly, the Court grants the motion.

 8          Having reviewed Plaintiff’s Motion, and for the reasons stated above, the Court hereby

 9   finds and ORDERS:

10      1. Plaintiff’s Motion for Service of Complaint and Summonses by U.S. Marshal (Dkt. #20)

11          is GRANTED.

12      2. The United States Marshal, by first class mail, shall send the following to each defendant

13          that remains unserved:

14          a. a copy of the Amended Complaint (Dkt. #14) and of this Order;

15          b. a copy of the appropriate summons previously issued to Plaintiff (Dkt. #18);

16          c. two copies of the Notice of Lawsuit and Request for Waiver of Service of Summons;

17          d. a Waiver of Service of Summons; and

18          e. a return envelope, postage prepaid, addressed to the Clerk’s Office.

19      3. All costs of service shall be advanced by the United States.

20      4. The Clerk SHALL assemble the necessary documents to effect service in a reasonably

21          timely manner.

22      5. The summonsed defendants shall have thirty (30) days within which to return the Waiver

23          of Service of Summons. If a defendant timely returns the signed Waiver, that defendant

24          shall have sixty (60) days after the date designated on the Notice of Lawsuit to file and

     ORDER – 2
           Case 2:20-cv-00708-RSM Document 21 Filed 06/29/20 Page 3 of 3



 1        serve an answer or a motion directed to the Complaint, as permitted by Rule 12 of the

 2        Federal Rules of Civil Procedure. If a defendant fails to timely return the signed

 3        Waiver, that defendant will be personally served with a Summons and Complaint

 4        and may be required to pay the full costs of such service, pursuant to Rule 4(d)(2).

 5        Any defendant personally served shall file an answer or motion permitted under Rule 12

 6        within twenty-one (21) days after service.

 7        Dated this 29th day of June, 2020.

 8

 9

10                                             A
                                               RICARDO S. MARTINEZ
11                                             CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 3
